          Case 3:17-cv-00101-RDM Document 136 Filed 12/17/18 Page 1 of 1

1700 G Street NW,
Washington, DC 20552




December 17, 2018




Filed Via ECF
The Honorable Robert D. Mariani
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503
       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Mariani:

        I write on behalf of the Bureau regarding section 1 of Your Honor’s December 10, 2018
Order (Doc. 132). The Bureau consents to appointment of a Special Master to (1) assess the
sufficiency of the Bureau’s categorical privilege assertions for the 35 disputed categories referenced
in that Order and (2) as necessary, to conduct an in camera inspection of the documents covered by
the 35 categories.

                                             Respectfully submitted,

                                             /s/ Nicholas Lee
